941 A.2d 418 (2008)
In re John L. HILL, Respondent.
A Member of the Bar of the District of Columbia Court of Appeals (Bar Registration No. 439358).
No. 07-BG-255.
District of Columbia Court of Appeals.
January 24, 2008.
Before RUIZ and KRAMER, Associate Judges, and PRYOR, Senior Judge.
PER CURIAM:
The respondent, John L. Hill, has been administratively suspended from practicing law in this jurisdiction for nonpayment of dues since 1995. Respondent is also a member of the Maryland Bar, but on March 21, 2007, he was suspended for thirty days by the Maryland Court of Appeals. Respondent was found to have neglected client matters and to have created and filed documents without his client's knowledge or permission. He also did not cooperate with Maryland Bar authorities investigating subsequent complaints. Such actions constitute a violation of our rules of professional conduct as well.[1]
Respondent did not report the Maryland discipline as required by D.C. Bar R. XI, § 11(b), but the Office of Bar Counsel reported it to this court after learning of it from the Maryland Court of Appeals, After Bar Counsel filed a copy of that court's suspension order, we temporarily suspended Respondent and referred the matter to the Board on Professional Responsibility ("Board") with directions that it recommend whether identical, greater, or lesser discipline should be imposed as reciprocal discipline, or to state whether it would elect to proceed de novo under D.C. Bar R. XI, § 11. Respondent did not file the affidavit required by D.C. Bar R. XI, § 14(g).
On November 26, 2007, the Board submitted its report recommending the imposition of a thirty-day suspension as identical reciprocal discipline. Bar Counsel has informed the court that he takes no exception to the Board's report and recommendation, and Respondent has not filed any opposition to the Board's report and recommendation. Given this lack of opposition, our scope of review is very limited; thus, we adopt the Board's recommendation. See D.C. Bar R. XI, § 11(f); In re Goldsborough, 654 A.2d 1285, 1288 (D.C. 1995). Accordingly, it is
ORDERED that John L. Hill is suspended from the practice of law in the District of Columbia for a period of thirty days. For the purposes of reinstatement, the suspension shall be deemed to run from the date that Respondent files an affidavit in compliance with D.C. Bar R. XI, § 14(g). See § 16(c).
So ordered.
NOTES
[1]  See, e.g., D.C.R. Prof. Cond. 1.3, 1,4, 8.1(b) and 8.4(d).